DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application

This Office Action is in response to Applicant's Application filed on 03/11/2019. Claims 1-20 are pending for this examination.

Information Disclosure Statement

The information disclosure statements (IDS’s) submitted on 03/11/2019 and 10/19/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11-13 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sestak (“Process for approval of third party libraries, Master’s Thesis, 2016, Published by MASARYK UNIVERSITY).  
	

As per claim 1, Sestak teaches, 

 A tangible, non-transitory, machine-readable medium comprising machine- readable instructions, wherein the machine-readable instructions, when executed by one or more processors, cause the one or more processors to perform operations comprising: 

receiving a first approval request to incorporate a third-party library within a first software release; (Sestak Fig 2.2 step 1 shows a developer wants to incorporate a library within a software release and requesting approval by checking a database.) 

determining that the third-party library is not stored within a central repository comprising a plurality of approved third-party libraries; (Sestak Fig 2.2 step 3 shows “Library never reviewed for this V/P/P” [version for this project and purpose]. This means that the version is not stored in the approved libraries list.)  

requesting a master ticket for the third-party library, wherein the master ticket is indicative of universal approval of the third-party library for incorporation within a plurality of software releases comprising the first software release; (Sestak Fig 2.3 steps 1 shows checking the if the library is approved and 7 shows “approve the library fully and store in DB”.)

receiving the master ticket; and (Sestak Fig 2.3 step 7 shows “Approve the library fully”. This means the library has received the full approval which is equivalent to “receiving the “master ticket”.)

in response to receiving the master ticket, store the third-party library within the central repository. (Sestak Fig 2.3 step 7 shows “Approve the library fully (store in DB)”. Here store in DB means storing in a central repository [or database]). 

As per claim 11, Sestak teaches, 

A method, comprising: 

receiving a first approval request to incorporate a third-party library within a particular software release; (Sestak Fig 2.2 step 1 shows developer wants to use the library for incorporation.) 

determining whether the third-party library is stored within a central repository configured to store a plurality of approved third-party libraries; (Sestak Fig 2.2 step 1 shows checking if the library is saved in a database [or central repository].) 

in response to determining that the third-party library is not stored within the central repository, requesting a master ticket for the third-party library, wherein the master ticket is indicative of universal approval of the third-party library for incorporation within a plurality of software releases; (Sestak Fig 2.2 step 3 shows library was never reviewed. Step 4 requesting a full review because the library was never approved.) 

in response to determining that the third-party library is stored within the central repository, requesting a usage ticket for the third-party library, wherein the usage ticket is 37SERV:0135 indicative of specific approval of the third-party library for incorporation within the particular software release; (Sestak Fig 2.2 step 5 shows that an older version was stored in the central repository. Review the new version and step 6 approve the library for this version of the project. That means it is approved for a particular software release [i.e., usage ticket].)

determining a score of the third-party library based on characteristics of the third- party library; (Sestak Fig 2.3 between steps 4 and 6 “are the issues acceptable in the context?”. That means a score has been established for the library which depends on the existing issues.) 
determining whether the score is above a threshold score; and (Sestak Fig 2.3 step 5 shows that the issues are acceptable or the score is above a threshold score.) 

receiving the master ticket or the usage ticket in response to determining that the score is above the threshold score. (Sestak Fig 2.3 step 6 shows “approved the library partially” which means this is approved for specific usage but not for universally approved.)

As per claim 12, Sestak teaches,

wherein the master ticket is requested, and wherein the method comprises storing the third-party library in the central repository in response to receiving the master ticket. (Sestak Fig. 2.3 step 1 and step 7 show after handling common pitfalls approved library is fully stored. This means that the library is approved for used universally.) 

As per claim 13, Sestak teaches,

wherein the usage ticket is requested, and wherein the method comprises providing output indicative of approval of the third-party library for incorporation within the particular software release. (Sestak Fig. 2.3 steps 1 and 6 shows third party library is approved partially which means approved for a particular release.) 


As per claims 17, 18 and 19 these are system claims that substantially parallel the limitations of the method claim 11-13. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed method steps as a system. 


Allowable Subject Matter

Claims 2-10, 14-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if written in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion

Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on Monday - Friday 8AM - 5PM. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        May 27, 2022